DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality:  
Claim 1, lines 21-22: “the at least one inlet” should be “the plurality of inlets”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “a micro-fluidic or nano-fluidic channel in fluid communication with the plurality of inlets, the outlet and the reference electrode” in lines 14-15, which is not depicted in the drawings. The drawings depict a plurality of channels 006 in fluid communication with a plurality of inlets 007 (Fig. 1B), but the figures fail to depict a micro-fluidic or nano-fluidic channel in communication with a plurality of inlets. 
Claim 1 recites “an outlet configured to expel the sweat by capillary action” in lines 8-9 and “a plurality of inlets arranged in the interface surface for receiving the sweat excreted from the skin” in lines 5-6. The drawings do not depict a single outlet configured to expel the sweat that is received by a plurality of inlets. The drawings depict a plurality of channels 006 in fluid communication with a plurality of inlets 007 and 
The above features must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the device” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the skin patch”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 12, 14-15, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,116,145 B2 (Li) (previously cited) in view of US 2017/0238854 A1 (Henshaw) (support found in Provisional application No. 62/298,220 filed on Feb. 22, 2016), US 2016/0047775 A1 (Roop), and US 2017/0119289 A1 (Yoshioka)
	With regards to claim 1, Li teaches an on-body skin patch for collection and sensing a bio-fluid from a wearer (Col. 7, line 65 to Col. 8, line 11 disclose the device being able to attach to skin, thereby making it a skin patch; Col. 8, lines 23-5 disclose liquid samples such as blood and urine being delivered to the IC electronic/sensor devices), the skin patch comprising: an interface having an interface (Fig. 3 depicts a PDMS microfluidic layer 20 with an input port 40; Col. 3, lines 42-54 with regards to PDMS being biocompatible, wherein PDMS’ biocompatibility allows for it to contact skin); a channel inlet for receiving the bio-fluid (Fig. 3 and Col. 6, lines 6-25 depict an input port 40 located on the layer 20 able to receive a sample such as blood; the inlet port extends upward through the second PDMS layer); an outlet for evacuating the biofluid (Fig. 3 and Col. 6, lines 6-25 depict an outlet port able to evacuate the sample liquid; the outlet port extends upward through the second PDMS layer); a plurality of semiconductor sensors configured to analyze the biofluid (Fig. 2 depicts the IC Chip 12 including a sensor array, wherein a sensor array comprises a plurality of sensors; Col. 6, lines 9-45 disclose the IC sensor area for e.g. electrochemical, magnetic, MEMS, optical etc. sensing and that the CMOS biosensor provides analysis of samples such as blood and urine; The Examiner notes that because the sensors are components of the CMOS IC chip, they are being considered to be semiconductor sensors; also see Col. 8, line 49 to Col. 9, line 28 with regards to the sensors being NMOS sensors transistors, which are semiconductor sensors); a reference electrode for biasing a bio-fluid gate of at least one of the semiconductor sensors (Col. 9, lines 4-13 discloses biasing the NMOS transistor with a voltage, thereby indicating that the CMOS IC chip includes a reference electrode for providing the bias voltage of the NMOS transistor); a micro-fluidic or nano-fluidic channel in fluid communication with the channel inlet, the outlet; the at least one microfluidic or nano-fluidic channel including the plurality of semiconductor (Fig. 2 and 3 depict a microfluidic sample delivery channel 24 in fluid communication with the sensor array of the CMOS IC chip, the inlet port 40, and outlet port 42); wherein the micro-fluidic or nano-fluidic channel extends between the plurality of inlets and the outlet, and the micro-fluidic or nano-fluidic channel is configured to transfer the sweat from the plurality of inlets through the at least one micro-fluidic or nano-fluidic channel via capillary motion and outside the on-body wearable bio-fluid collection and sensing device via the at least one outlet (Col. 6, lines 6-25). 
	Li is silent with regards the biofluid being sweat and a plurality of inlets arranged in the interface surface for receiving the sweat excreted from the skin, the plurality of inlets configured to collect the sweat from the skin via capillary action. 
	Li is in the field of endeavor of wearable systems for collecting biofluids (Col. 8, lines 12-36 of Li).  In a related wearable system for collecting biofluids (Abstract of Henshaw), Henshaw discloses collected biofluid being sweat (¶ [0039] discloses biofluids such as sweat or saliva being collected), and a plurality of inlets arranged in an interface surface for receiving the sweat excreted from the skin (Fig. 2 and ¶ [0070] disclose a plurality of liquid flow channel elements 6 defined by hydrophobic 11 and hydrophilic 12 material bands, the flow channels 6 are inlets for sweat migration to a sample port 5), the plurality of inlets configured to collect the sweat from the skin via capillary action (¶ [0070] discloses that the water migration occurs in the hydrophilic area through capillary wicking). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li such that it is configured to collect sweat as taught by Henshaw. The motivation would have been to 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the PDMS microfluidic layer 20 of Li to incorporate the liquid flow channels as taught by Henshaw. The motivation would have been to improve the direct delivery of the liquid sample to the IC electronic/sensor devices (Col. 8, lines 23-26 of Li) and/or to provide a better accumulation of fluid volume (¶ [0035] of Henshaw).
	The above combination is silent with regards to whether the micro-fluidic or nano-fluidic channel is in fluid communication with the reference electrode. 
	In a related system for semiconductor sensors, Roop discloses sensing field effect transistors (¶ [0010]), wherein a reference electrode 442 is in fluid communication with fluid 492 (Fig. 4 and ¶ [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference electrode of Li, based on the teachings of Roop to incorporate that it is in fluid communication with fluid and the microchannel. The motivation would have been to provide an IC chip arrangement that is capable of actuating the sensing FET devices. 
	The above combination is silent with regards to whether the outlet is configured to expel the sweat by capillary action. 
	In a related wearable system for collecting biofluids (Abstract of Yoshioka), Yoshioka discloses an outlet is configured to expel the sweat by capillary action (¶¶ [0083], [0089] of Yoshioka discloses a discharge section 12 constituted by a fine communication hole member which discharges the sweat to the outside air by a capillary force). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet port of Li such that it can discharge sweat to outside air via capillary force as taught by Yoshioka. The motivation would have been to efficiently discharge the sweat (¶ [0101] of Yoshioka). 

With regards to claim 2, the above combination teaches or suggests that the reference electrode is fully embedded inside the device (Fig. 3 of Li depicts the CMOS IC chip 12 and its associated components and sensors being fully embedded within the device)

With regards to claim 6, the above combination teaches or suggests that the plurality of semiconductor sensors are included on a first semiconductor or through-silicon via substrate (see the above 103 analysis regarding the sensing area of Li as modified by Henshaw; see Fig. 3 of Li which indicates that the sensing area is located on a CMOS die which is a first semiconductor) and the micro-fluidic or nano-fluidic channel is included on a second substrate (Col. 4, line 66 to Col. 5, line 15 of Li indicate that the channel 24 is surrounded on one side by the second PDMS layer 20), and the first and second substrates are connected one to the other and form an integral device (Fig. 3 depicts the second PDMS layer being connected together with the CMOS die so as to form an integral device). 

With regards to claim 12, the above combination teaches or suggests that the plurality of semiconductor sensors is CMOS-compatible (Fig. 3 of Li depicts the sensors being implemented on a CMOS IC chip).

With regards to claim 14, the above combination teaches or suggests that the device is pump-less (Col. 6, lines 6-25 of Li, wherein the utilization of only capillary reaction would indicate that the device is pump-less). 

With regards to claim 15, the above combination of teaches or suggests that the plurality of semiconductor sensors extend in a first plane, and the at least one reference electrode extends in a second plane above said first plane (see the above 103 analysis regarding the sensing area of Li as modified by Roop; ¶ [0049] of Roop discloses the reference electrode being proximate to the electrode-bearing surface of the SFET; Fig. 4 depicts 442, 416, and 422 extending in planes; ¶ [0032] of Roop discloses that “proximate to” a surface means co-planar with the surface, slightly above the surface, or slightly below the surface).

With regards to claim 22, the above combination teaches or suggests that the biocompatible material of the interface surface provides for hydrophilicity of the to the plurality of inlets for the capillary action (¶ [0070] of Henshaw discloses hydrophilic areas of a skin interface for providing capillary wicking to the flow channels 6).

With regards to claim 24, the above combination teaches or suggests that a number and a density of the plurality of inlets is configured for collection of the sweat from the skin of the user (Fig. 2 and ¶ [0070] of Henshaw depict a number and density of flow channels 6 which are capable of collecting sweat from a user). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Henshaw, Roop, and Yoshioka, as applied to claim 1 above, and further in view of US 2015/0202626 A1 (Huang).
With regards to claim 5, the above combination teaches or suggests monitoring biomarkers in the bodily fluids (Col. 8, lines 4-11 of Li). The above combination is silent regarding whether the plurality of semiconductor sensors is configured to detect a plurality of different biochemical or biomarkers in the sweat. 
In a related system for monitoring biomarkers, Huang teaches a plurality of semiconductor sensors which are configured to detect a plurality of different biochemicals or biomarkers in a received biofluid (¶ [0037] discloses an IC chip 8 which comprises a sensing element, which may be a plurality or array-type ones, for detecting a variety of target biomarkers; ¶ [0018] discloses the fluidic sample may be sweat). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor sensors of the above combination to incorporate that they are configured to detect a plurality of different biochemicals or biomarkers in the sweat as taught by Huang. The motivation would have been to provide a more complete diagnostic analysis of the biofluid. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Henshaw, Roop, and Yoshioka, as applied to claim 1 above, and further in view of US 6,616,823 B2 (Kopf-Sill) (previously cited) and US 2004/0129678 A1 (Crowley) (previously cited)
With regards to claim 8, the above combination fails to teach including a flow rate sensor configured to measure a flow rate of the sweat through the micro-fluidic or nano-fluidic channel; and a temperature sensor configured to measure a temperature of the skin and a temperature of the sweat; and a pressure sensor configured to measure a pressure value exerted by the sweat in the micro-fluidic or nanofluidic channel.
In a related microfluidic system, Kopf-Sill teaches a temperature sensor configured to measure a temperature of a fluid and its surroundings and a pressure sensor configured to measure a pressure of a channel (Col. 9, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel of Li to incorporate pressure and temperature sensors as taught by Kopf-Sill. The motivation would have been to better monitor the analytical reactions and their environmental conditions. 
	In a related microfluidic system, Crowley teaches that a pair of pressure measuring arrangements can serve as a flow meter in a microfluidic channel (¶ [0022]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel of Li to incorporate a flow meter as taught by Crowley. The motivation would have been to better monitor the analytical reactions and their environmental conditions. 

With regards to claim 9¸the above combination teaches or suggests an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data form the plurality of semiconductor sensors (see the above 103 analysis regarding Li; see Col. 6, lines 41-48 and Col. 9, line 45 to Col. 10, line 18 of Li).
	In a related microfluidic system, Kopf-Sill teaches a system configured to control temperature sensors, pressure sensors, and the like (Col. 9, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Li to incorporate that it controls and determines measurements from the sensors as taught by Kopf-Sill so as to arrive at the claimed invention. The motivation would have been to provide a self-contained, self-monitoring system so as to eliminate bulkier computational units and improve on-body wearability. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Henshaw, Roop, Yoshioka, Kopf-Sill, and Crowley, as applied to claim 9 above, and further in view of US 9,810,660 B2 (Hu) (previously cited).
	With regards to claim 10, the above combination teaches or suggests that the circuit is configured to detect in real-time and continuously a biochemical or biomarker (see above 103 analysis regarding Li; see Col. 7, lines 48-64 of Li with regards to the real-time monitoring; see Col.7, line 65 to Col. 8, line 11 of Li with regards to the analysis of biomarker).

	In the same field of endeavor of biomarker monitoring, Hu discloses the detection of the biomarker being performed by determining a change in the electrical conductivity of at least one semiconductor sensor (Col. 5, lines 40-48 of Hu with regards to the changes in conductivity corresponding to molecule binding).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Li to incorporate that it detects a biomarker by determining a change in the electrical conductivity of at least one semiconductor sensor as taught by Hu. The motivation would have been to provide a method for accurately detect a biomarker. 
	
With regards to claim 11, the above combination teaches or suggests that the circuit is configured to simultaneously detect in real-time and continuously a plurality of different biochemicals or biomarkers by the determination of a change in the electrical conductivity of a plurality of semiconductor sensors (see above 103 analysis regarding Li as modified by Hu; see Col. 7, lines 48-64 of Li with regards to the real-time monitoring; see Col. 5, lines 40-48 of Hu with regards to the changes in conductivity corresponding to molecule binding; Fig. 18 and Col. 6, line 48 to Col. 7, line 10 of Hu discloses that the finFET biosensor arrays may be configured to be bind to different types of target molecules).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Henshaw, Roop, and Yoshioka, as applied to claim 1 above, and further in view of “Millisecond Kinetics on a Microfluidic Chip Using Nanoliters of Reagents” (hereinafter referred to as Song et al.) (previously cited).
With regards to claim 13, the combination fails to teach that the at least one micro-fluidic or nano-fluidic channel defines an internal volume of ≤ 1nL and ≥ 0.1nL. 
In a related microfluidic device, Song et al. teach that their microfluidic channels are 50 µm wide (see Experimental Section: III. VI. Measuring Slower Kinetics and Selwyn’s Test), 50 µm high (see Experimental Section: VI. Measuring Slower Kinetics and Selwyn’s Test), and 0.9 mm long (see Introduction: (ii) Accessing Multiple Time Ranges for Kinetics: Paragraph 4, line 12). Song further teaches in Introduction: (ii) Accessing Multiple Time Ranges for Kinetics: Paragraph 2 that the lengths of the straight channel (i.e., at least one micro-fluidic or nano-fluidic channel) can be designed to suit a particular time range, which is suited for optimizing the volume of the channel. Furthermore, Fig. 1 shows that the lengths of the microchannels vary in the µm range. 
In view of the above, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the above combination to incorporate that the at least one micro-fluidic or nano-fluidic channel defines an internal volume of ≤ 1nL and ≥ 0.1nL as taught by Song et al. because the short length, and resulting volume, would have improved the detection of a specific biochemical or biomarker and reduce the required sample volume for analysis. 
Alternatively or additionally, the volume of the channel would depend upon the desired flow characteristics and accuracy of the measurements. As such, the volume of 
Alternatively or additionally, claim 13 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Henshaw, Roop, and Yoshioka, as applied to claim 1 above, and further in view of US 2016/0310049 A1 (Rowe et al.) (previously presented). 
Regarding claim 19, the above combination fails to teach a wireless communication means configured to transmit data measured or calculated by the wearable device or the bio-fluid collection and sensing device to an external device. 
In a related wearable device utilizing FET sensors, Rowe et al. teaches (Fig. 7 and paragraph 182) that the wearable device further includes a wireless communication means (wireless transceiver 140) configured to transmit data measured or calculated by the wearable device (see paragraph 182) or the bio-fluid collection and sensing device to an external device (either client device 170 or server 175). 


Regarding claim 20, the above combination fails to teach a calculator configured to carry out management of the energy usage of the wearable device. 
In a related wearable device utilizing FET sensors, Rowe et al. teach that the wearable device further includes a calculator (¶ [0162]: processor) configured to carry out management of the energy usage of the wearable device (¶ [0162], lines 6-12). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the above combination to incorporate that the wearable device further includes a calculator configured to carry out management of the energy usage of the wearable device.as taught by Rowe et al. because it helps conserve battery during times of inactivity (see paragraph 162, lines 6-12).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Henshaw, Roop, and Yoshioka, as applied to claim 1 above, and further in view of US 4,902,629 A (Meserol) (previously cited).
With regards to claim 23, the above combination is silent with regards to whether the dimensions of the at least one micro-fluidic or nano-fluidic channel are configured to generate a laminar fluid flow therein.
	In a related system for transporting a fluid, Meserol teaches capillary chambers for generating laminar flow (Col. 6, line 10-15). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro-fluidic channel of Li such that its dimensions are configured to generate laminar flow as taught by Meserol. The motivation would have been to provide a more optimized contact gradient of the analytes with the sensors. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest that the second substrate includes the at least one reference electrode embedded therein to contact the bio-fluid, along with the other respective features of claims 7 and 25. 
Li discloses a second substrate which defines a micro-fluidic channel (Fig. 3 depicts a second layer of PDMS), but Li does not teach or suggest a reference electrode embedded therein the contact the bio-fluid or sweat. 
. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Applicant’s arguments with regards to Rowe on Pages 14-15 of the Remarks filed 12/08/2021 are not commensurate with the scope of the rejection, so the Applicant’s arguments are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792